People v Garcia (2017 NY Slip Op 08845)





People v Garcia


2017 NY Slip Op 08845


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2016-01043
2016-01104

[*1]The People of the State of New York, respondent,
vFrank Garcia, appellant. (S.C.I. Nos. 2625/15, 10460/15)


Paul Skip Laisure, New York, NY (Meredith S. Holt of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and William H. Branigan of counsel; Ryan Dolan on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from (1) a sentence of the Supreme Court, Queens County (Margulis, J.), imposed January 13, 2016, as amended February 25, 2016, under Superior Court Information No. 10460/15, and (2) a sentence of the same court, imposed January 13, 2016, under Superior Court Information No. 2625/15, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentence imposed January 13, 2016, as amended February 25, 2016, and the sentence imposed January 13, 2016, are affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentences imposed were excessive (see People v Sanders, 25 NY3d 337; People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 255; People v Reader, _____ AD3d _____, 2017 NY Slip Op 08286 [2d Dept 2017]).
ENG, P.J., DILLON, MILLER, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court